DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/914,121 filed 6/26/20 were examined. Examiner filed a non-final rejection on 5/20/22.
Applicant filed remarks and amendments on 8/22/22. Claims 1 and 3-20 were amended. Claims 1-20 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments have addressed all of the claim objections cited in the non-final rejection except the following one:
In claims 8 and 16, “to determine a correction parameter of the camera comprises” should be “to determine [[a]] the correction parameter of the camera comprises”

Therefore, in the present office action, all previously given claim objections except for the above claim objections are withdrawn.

Regarding the claim rejections under 35 USC 112: applicant’s amendments have clarified the issues cited by examiner in the non-final rejection. The 112(b) rejections previously given in the non-final rejection are therefore withdrawn.
Regarding the claim rejections under 35 USC 101: Applicant's arguments filed 8/22/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1, 9 and 17, applicant argues that, “Applicant submits that at least the operation of collecting groups of image-point cloud data which are performed by the camera and radar provided on the autonomous vehicle, cannot be processed mentally, and thus amount to significant more which integrate the abstract idea into practical application” (See at least Page 11 in the Remarks).
However, this argument is not persuasive.
As per Step 2A, Prong 1, of the 2019 PEG analysis, since a user could mentally or manually collect the image-point cloud data collected as per the amendments, the claim still recites a mental process.
As per Step 2A, Prong 2, of the 2019 PEG analysis, the amended claim merely recites performing the collecting by a camera and a radar. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
As per Step 2B, the camera and radar are described in at least paragraph [0036] of applicant’s specification at a high level of generality, as mere “data collecting units and data processing units” (See at least [0036] in applicant’s specification). Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components, which, as described in Pages 7-8 of the non-final rejection, are not adequate to amount to significantly more than the judicial exception. Instead, the claims amount to generic computer implementation.
For at least the above stated reasons, the 101 rejections are maintained.
Examiner’s note to help applicant overcome the 101 rejections: in cases such as the present case, a common way to overcome a 101 rejection is to amend the claim(s) to recite control of actuators of a vehicle, i.e., autonomous driving of the vehicle. For instance, applicant could add the following limitation to the ends of claims 1, 9 and 17:
“, wherein the autonomous vehicle performs autonomous driving based on the groups of image-point cloud data”
Applicant has basis for such an amendment in at least paragraph [0047] of applicant’s specification. Such an amendment overcomes the 101 rejection since control of vehicle actuators, based on the gathered data, in order to autonomously drive a vehicle is something that a user cannot perform mentally or manually. Therefore, such an amendment integrates the judicial exception of gathering and processing data into the practical application of autonomously driving a vehicle.

Regarding the claim rejections under 35 USC 103: Applicant's arguments filed 8/22/22 have been fully considered but they are moot because they refer to newly amended portions of the claim language. The previously given 103 rejections are hereby withdrawn. However, a new grounds of rejection is made in view of Bertucci et al. (US 20200029490 A1), hereinafter referred to as Bertucci.

Claim Objections
Claims 1, 6, 8-9, 14 and 16-17 are objected to because of the following informalities:
In claims 1, 9 and 17, “on the actual traveling trajectory, to obtain a location point sequence” should be “on the actual traveling trajectory[[,]] to obtain a location point sequence”
In claims 6 and 14, “in [[the]] each group of image-point cloud data” should be “in [[the]] each group of image-point cloud data”
In claims 8 and 16, “to determine a correction parameter of the camera comprises” should be “to determine [[a]] the correction parameter of the camera comprises”
In claims 9 and 17, “the image-point cloud sequence including the groups of image-point cloud data determining” should be “the image-point cloud sequence including the groups of image-point cloud data; determining” (add the semicolon)
In claim 17, “collecting, by a camera and a radar provided on the autonomous vehicle” should be “collecting, by a camera and a radar provided on [[the]] an autonomous vehicle”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of acquiring image and point cloud data, determining an actual traveling trajectory of the vehicle based on the point cloud data, determining location points on the trajectory that correspond to the image and point cloud data acquired, determining target point cloud data that corresponds to gathered image data for a location point, and matching the target point cloud to the image data to determine a correction parameter for a camera. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method for calibrating a camera provided on an autonomous vehicle, comprising: 
collecting, by the camera and a radar provided on the autonomous vehicle, groups of image-point cloud data, wherein each group of image-point cloud data includes an initial image and point cloud data collected at a same time, the initial image being collected by the camera provided on the autonomous vehicle and the point cloud data being collected by the radar provided on the autonomous vehicle; 
acquiring, from the camera and the radar, an image-point cloud sequence, the image- point cloud sequence including the groups of image-point cloud data; 
determining an actual traveling trajectory of the autonomous vehicle in a three-dimensional space based on the image-point cloud sequence; 
determining location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence; and 
for a location point in the location point sequence, acquiring, at the location point, target point cloud data of a corresponding initial image; and 
matching the target point cloud data of the corresponding initial image with the corresponding initial image in the image-point cloud sequence, to determine a correction parameter of the camera.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of acquiring image and point cloud data, determining an actual traveling trajectory of the vehicle based on the point cloud data, determining location points on the trajectory that correspond to the image and point cloud data acquired, determining target point cloud data that corresponds to gathered image data for a location point, and matching the target point cloud to the image data to determine a correction parameter for a camera, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a camera and a radar, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and radar are described in at least paragraph [0036] of applicant’s specification as merely general purpose data collecting and processing units, which means that they are generic electronics coupled to a general-purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method according to claim 1, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling along a straight line at a constant velocity, the camera provided on the autonomous vehicle collecting images at intervals of set time, and the radar provided on the autonomous vehicle collecting the point cloud data at the intervals of set time.
However, a user could be located on a moving a vehicle and mentally or manually perform the data collection. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method according to claim 1, wherein the method further comprises: calibrating the camera provided on the autonomous vehicle according to the correction parameter of the camera.
However, the calibration of the camera is recited at such a high level of generality, that it could refer to something as generic as correcting data points captured by the camera after they are gathered using a correction parameter, which is a calculation that a user could perform mentally or manually. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method according to claim 1, wherein determining the actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence comprises: 
determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud data in the image-point cloud sequence, to obtain a mark point sequence corresponding to the point cloud data; and 
fitting the mark points based on sorting of the mark points in the mark point sequence, to obtain the actual traveling trajectory of the autonomous vehicle.
However, a user could mentally determine mark points of a vehicle in a three-dimensional space based on point data and sort the mark points in order to determine an actual traveling trajectory of the autonomous vehicle. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method according to claim 4, wherein determining the mark points of the autonomous vehicle in the three-dimensional space based on the point cloud data contained in the groups of image-point cloud data in the image-point cloud sequence comprises: 
determining angle information of the point cloud data in the three-dimensional space, and determining the mark points of the autonomous vehicle in the three-dimensional space based on the angle information.
However, a user could mentally observe angle information for point data and determine mark points of the autonomous vehicle based on the observed angle information. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method according to claim 4, wherein determining the location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory comprises: setting a mark point as the location point of the initial image in the each group of image-point cloud data.
However, setting a location point to be a mark point of an image is something that user can do mentally by visually inspecting and matching up different sets of data. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method according to claim 6, wherein acquiring, at the location point, target point cloud data of the corresponding initial image comprises: acquiring the target point cloud data at the mark point in the three-dimensional space.
However, a user could mentally observe a mark point in a three-dimensional space and determine target point data that would correspond to the mark point. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method according to claim 1, wherein matching the target point cloud data with the corresponding initial images in the image-point cloud sequence to determine a correction parameter of the camera comprises: 
acquiring a feature point set from the initial images; 
determining, in the target point cloud data, at least one piece of point cloud feature data corresponding to the feature point set; and 
determining the correction parameter of the camera, based on a locational relationship and an angular relationship between the at least one piece of point cloud feature data.
However, a user could mentally acquire a set of feature point data from an image, determine point cloud data which corresponds to the set of feature point data,  and determine that a camera should be corrected by a certain amount based on a locational and angular relationship between the two types of data. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites An apparatus for calibrating a camera, comprising: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
collecting, by the camera and a radar provided on an autonomous vehicle, groups of image-point cloud data, wherein each group of image-point cloud data includes an initial image and point cloud data collected at a same time, the initial image being collected by the camera provided on the autonomous vehicle and the point cloud data being collected by the radar provided on the autonomous vehicle; 
acquiring, from the camera and the radar, an image-point cloud sequence, the image- point cloud sequence including the groups of image-point cloud data 
determining an actual traveling trajectory of the autonomous vehicle in a three-dimensional space based on the image-point cloud sequence; 
determining location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence; and 
for a location point in the location point sequence, acquiring, at the location point, target point cloud data of a corresponding initial image; and 
matching the target point cloud data of the corresponding initial image with the corresponding initial image in the image-point cloud sequence, to determine a correction parameter of the camera.
The claim recites an apparatus which performs a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of acquiring image and point cloud data, determining an actual traveling trajectory of the vehicle based on the point cloud data, determining location points on the trajectory that correspond to the image and point cloud data acquired, determining target point cloud data that corresponds to gathered image data for a location point, and matching the target point cloud to the image data to determine a correction parameter for a camera, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of at least one processor, a camera and a radar, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in at least paragraphs [0107-0108] of applicant’s specification as merely a general -purpose computer. Furthermore, the camera and radar are described in at least paragraph [0036] of applicant’s specification as merely general-purpose data collecting and processing units, which means that they are generic electronics coupled to a general-purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 10, applicant recites The apparatus according to claim 9, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling along a straight line at a constant velocity, the camera provided on the autonomous vehicle collecting images at intervals of set time, and the radar provided on the autonomous vehicle collecting the point cloud data at the intervals of set time.
However, a user could be located on a moving a vehicle and mentally or manually perform the data collection. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The apparatus according to claim 9, wherein the operations further comprise: 
calibrating the camera provided on the autonomous vehicle according to the correction parameter of the camera.
However, the calibration of the camera is recited at such a high level of generality, that it could refer to something as generic as correcting data points captured by the camera after they are gathered using a correction parameter, which is a calculation that a user could perform mentally or manually. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The apparatus according to claim 9, wherein determining the actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence comprises: 
determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud data in the image-point cloud sequence, to obtain a mark point sequence corresponding to the point cloud data; and 
fitting the mark points based on sorting of the mark points in the mark point sequence, to obtain the actual traveling trajectory of the autonomous vehicle.
However, a user could mentally determine mark points of a vehicle in a three-dimensional space based on point data and sort the mark points in order to determine an actual traveling trajectory of the autonomous vehicle. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The apparatus according to claim 12, wherein determining the mark points of the autonomous vehicle in the three-dimensional space based on the point cloud data contained in the groups of image-point cloud data in the image-point cloud sequence comprises: 
determining angle information of the point cloud data in the three-dimensional space, and determining the mark points of the autonomous vehicle in the three-dimensional space based on the angle information.
However, a user could mentally observe angle information for point data and determine mark points of the autonomous vehicle based on the observed angle information. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The apparatus according to claim 12, wherein determining the location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory comprises: setting a mark point as the location point of the initial image in the each group of image-point cloud data.
However, setting a location point to be a mark point of an image is something that user can do mentally by visually inspecting and matching up different sets of data. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The apparatus according to claim 14, wherein the acquiring, at the location point, target point cloud data of the corresponding initial image comprises: acquiring the target point cloud data at the mark point in the three-dimensional space.
However, a user could mentally observe a mark point in a three-dimensional space and determine target point data that would correspond to the mark point. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The apparatus according to claim 9, wherein matching the target point cloud data with the corresponding initial images in the image-point cloud sequence to determine a correction parameter of the camera comprises: 
acquiring a feature point set from the initial images; 
determining, in the target point cloud data, at least one piece of point cloud feature data corresponding to the feature point set; and 
determining the correction parameter of the camera based on a locational relationship and an angular relationship between the at least one piece of point cloud feature data.
However, a user could mentally acquire a set of feature point data from an image, determine point cloud data which corresponds to the set of feature point data,  and determine that a camera should be corrected by a certain amount based on a locational and angular relationship between the two types of data. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites A non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a processor, causes the processor to perform operations, the operations comprising: 
collecting, by the camera and a radar provided on the autonomous vehicle, groups of image-point cloud data, wherein each group of image-point cloud data includes an initial image and point cloud data collected at a same time, the initial image being collected by the camera provided on the autonomous vehicle and the point cloud data being collected by the radar provided on the autonomous vehicle; 
acquiring, from the camera and the radar, an image-point cloud sequence, the image- point cloud sequence including the groups of image-point cloud data 
determining an actual traveling trajectory of the autonomous vehicle in a three-dimensional space based on the image-point cloud sequence; 
determining location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory, to obtain a location point sequence corresponding to the image-point cloud sequence; and 
for a location point in the location point sequence, acquiring, at the location point, target point cloud data of a corresponding initial image; and 
matching the target point cloud data of the corresponding initial image with the corresponding initial image in the image-point cloud sequence, to determine a correction parameter of the camera.
The claim recites a non-transitory computer-readable medium executable by a processor to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of acquiring image and point cloud data, determining an actual traveling trajectory of the vehicle based on the point cloud data, determining location points on the trajectory that correspond to the image and point cloud data acquired, determining target point cloud data that corresponds to gathered image data for a location point, and matching the target point cloud to the image data to determine a correction parameter for a camera, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor, a camera and a radar, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in at least paragraphs [0107-0108] of applicant’s specification as merely a general -purpose computer. Furthermore, the camera and radar are described in at least paragraph [0036] of applicant’s specification as merely general-purpose data collecting and processing units, which means that they are generic electronics coupled to a general-purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 18, applicant recites The non-transitory computer readable medium according to claim 17, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling along a straight line at a constant velocity, the camera provided on the autonomous vehicle collecting images at intervals of set time, and the radar provided on the autonomous vehicle collecting the point cloud data at the intervals of set time.
However, a user could be located on a moving a vehicle and mentally or manually perform the data collection. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The non-transitory computer readable medium according to claim 17, wherein the operations further comprise: 
calibrating the camera provided on the autonomous vehicle according to the correction parameter of the camera.
However, the calibration of the camera is recited at such a high level of generality, that it could refer to something as generic as correcting data points captured by the camera after they are gathered using a correction parameter, which is a calculation that a user could perform mentally or manually. Therefore, the additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The non-transitory computer readable medium according to claim 17, wherein determining the actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence comprises: 
determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud data in the image-point cloud sequence, to obtain a mark point sequence corresponding to the point cloud data; and 
fitting the mark points based on sorting of the mark points in the mark point sequence, to obtain the actual traveling trajectory of the autonomous vehicle.
However, a user could mentally determine mark points of a vehicle in a three-dimensional space based on point data and sort the mark points in order to determine an actual traveling trajectory of the autonomous vehicle. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Examiner’s note to help applicant overcome the 101 rejections: in cases such as the present case, a common way to overcome a 101 rejection is to amend the claim(s) to recite control of actuators of a vehicle, i.e., autonomous driving of the vehicle. For instance, applicant could add the following limitation to the ends of claims 1, 9 and 17:
“, wherein the autonomous vehicle performs autonomous driving based on the groups of image-point cloud data”
Applicant has basis for such an amendment in at least paragraph [0047] of applicant’s specification. Such an amendment overcomes the 101 rejections since control of vehicle actuators, based on the gathered data, in order to autonomously drive a vehicle is something that a user cannot perform mentally or manually. Therefore, such an amendment integrates the judicial exception of gathering and processing data into the practical application of autonomously driving a vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 11-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Bertucci et al. (US 20200029490 A1) in further view of Kim (US 10408939 B1), hereinafter referred to as Kroeger, Bertucci and Kim, respectively.
Regarding claim 1, Kroeger discloses A method for calibrating a camera (See at least Fig. 6 in Kroeger: Kroeger discloses an example process 600 for calibrating extrinsic characteristics of one or more cameras [See at least Kroeger, 0087]) provided on an autonomous vehicle (Kroeger discloses that the cameras are mounted on an autonomous vehicle [See at least Kroeger, 0087]), comprising: 
collecting, by the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and a range sensor provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]), groups of image-point cloud data, wherein each group of image-point cloud data includes an initial image (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and point cloud data (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]) collected at a same time (Kroeger discloses that the lidar data are projected onto camera images captured at the same time [See at least Kroeger, 0097]), the initial image being collected by the camera provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and the point cloud data being collected by the range sensor provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]);
acquiring, from the camera and the range sensor, an image-point cloud sequence, the image-point cloud sequence including the groups of image-point cloud data (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]. Kroeger further discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]); and
for a location point in a vehicle location point sequence (Kroeger discloses that the images may be captured by cameras having overlapping fields of view, and the images may be acquired as the vehicle moves through the environment [See at least Kroeger, 0088]), acquiring, at the location point, target point cloud data of a corresponding initial image (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]. Kroeger further discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle for a field of view overlapping with a field of view of at least one of the cameras [See at least Kroeger, 0096]. Kroeger further discloses that corresponding image and point cloud data are captured at the same time [See at least Kroeger, 0097]); and
matching the target point cloud data of the corresponding initial image with the corresponding initial image in the image-point cloud sequence (See at least Fig. 6 in Kroeger: Kroeger discloses that at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges such that, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges [See at least Kroeger, 0097]), to determine a correction parameter of the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]).
However, Kroeger does not explicitly disclose the method further comprising determining an actual traveling trajectory of the autonomous vehicle in a three-dimensional space based on the image-point cloud sequence; 
determining location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory, to obtain the location point sequence, which corresponds to the image-point cloud sequence.
However, Bertucci does teach a method further comprising determining an actual traveling trajectory of the autonomous vehicle in a three-dimensional space based on the image-point cloud sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that a process 600 for automated localization of a vehicle in an agricultural environment including accessing 610 current point cloud data captured using a distance sensor connected to a vehicle; detecting 620 a crop row based on the current point cloud data; accessing 630 a map data structure storing a map representing locations of physical objects in a geographic area; matching 640 the detected crop row with a crop row represented in the map; determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row; and controlling 660 one or more actuators to cause the vehicle to move from the current location of the vehicle to a target location [See at least Bertucci, 0110]. Bertucci further teaches that the map data structure accessed at 630 stores a three-dimensional model of the geographic area [See at least Bertucci, 0113]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Bertucci further teaches that the desired path may be predetermined as a sequence of waypoints to achieve a coverage objective [See at least Bertucci, 0104]. Bertucci further teaches that the system may continuously update the path on the way and rejoin to the pre-learned path when no more obstacles found in the tracks and continues from waypoint to waypoint while looping the software executed [See at least Bertucci, 0083, 0170 and 0182]. It will therefore be appreciated that the object detection and localization occur continuously throughout the path, not just once, which means that the vehicle determines its entire actual trajectory during the course of the execution of the software. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]. Bertucci further teaches that at every run, operational coverage in a field is reported as local documents which are later automatically uploaded to a central server [See at least Bertucci, 0084]. This recording of the progress of path following as the vehicle traverses the waypoints may be regarded as recording a trajectory of the vehicle); 
determining location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory, to obtain the location point sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that a process 600 for automated localization of a vehicle in an agricultural environment including accessing 610 current point cloud data captured using a distance sensor connected to a vehicle; detecting 620 a crop row based on the current point cloud data; accessing 630 a map data structure storing a map representing locations of physical objects in a geographic area; matching 640 the detected crop row with a crop row represented in the map; determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row; and controlling 660 one or more actuators to cause the vehicle to move from the current location of the vehicle to a target location [See at least Bertucci, 0110]. Bertucci further teaches that the target location may be a next waypoint in a path [See at least Bertucci, 0116]. The current locations and the waypoints may both be regarded as location points. Bertucci further teaches that, in the path following mode, waypoints may be tracked and their corresponding implement operations may be executed accordingly [See at least Bertucci, 0084]. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]. This recording of the progress of path following as the vehicle traverses the waypoints may be regarded as a location point sequence), which corresponds to the image-point cloud sequence (Bertucci teaches that a technique for classification of obstacles is based on both three-dimensional point cloud and two-dimensional color image data, where the three-dimensional data may be used to quickly detect whether there is an obstacle on the way and act safely as it takes a certain amount of time for the vehicle to fully stop based on the Euclidean cluster extraction algorithm, but it may aim for objects right in front of the vehicle instead [See at least Bertucci]. Bertucci teaches that the three-dimensional data algorithm may be essentially that of Fig. 6 [See at least Bertucci, 0107]. Bertucci further teaches that as it takes time to recognize exactly what an obstacle is, the two-dimensional color image based method may run in a parallel manner to the three-dimensional based one [See at least Bertucci, 0108]. The gathered point cloud data therefore does correspond to image data). Both Bertucci and Kroeger teach methods for detecting the surroundings of a vehicle using both image sensors and range sensors. However, only Bertucci explicitly teaches where image data may be gathered throughout execution of a trajectory in order to determine vehicle location data describing the actual trajectory of the vehicle during navigation.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle of Kroeger to also utilize the image and point cloud data gathered during its traveling to determine vehicle location data describing the actual trajectory of the vehicle during navigation, as in Bertucci. Doing so provides greater certainty as to the location of the vehicle by allowing the vehicle to convert image data and point cloud data to geographic coordinate data, which can be compared to a desired waypoint to allow the vehicle to stay on course and proceed along the desired path as much as possible (With regard to this reasoning, see at least [Bertucci, 0107-0108 and 0116]).
However, Kroeger does not explicitly disclose the method where the range sensor that collects the point cloud data is a radar.
However, Kim does teach a method where a range sensor that collects point cloud data is a radar (See at least Fig. 1 in Kim: Kim teaches that at least one point-cloud map generated by at least one radar [See at least Kim, Col 9, lines 19-25]. Kim further teaches that the collected data is ultimately utilized for training object data and autonomous driving of a vehicle [See at least Kim, Col 15, lines 20-32]). Both Kim and Kroeger teach methods for utilizing an autonomous vehicle range sensor to generate a point cloud. However, only Kim explicitly teaches where the range sensor is a radar sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the range sensor of Kroeger in view of Bertucci to be a radar sensor rather than a lidar sensor. Anyone of ordinary skill in the art will appreciate that both sensors can be used to generate a point cloud, so in this context, one may be used as a replacement for the other for that particular purpose (With regard to this reasoning, see at least [Kim, Col 9, lines 19-25]).

Regarding claim 3, Kroeger in view of Bertucci in further view of Kim teaches The method according to claim 1, wherein the method further comprises: 
calibrating the camera provided on the autonomous vehicle according to the correction parameter of the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]. Kroeger further discloses that at operation 620, the process can include determining, based at least in part on the first correction function and the second correction function, calibration data associated with the one or more cameras [See at least Kroeger, 0100]. Kroeger further discloses that at operation 622, the process can include calibrating the one or more sensors based at least in part on the calibration data [See at least Kroeger, 0103]).

Regarding claim 4, Kroeger in view of Bertucci in further view of Kim teaches The method according to claim 1, wherein determining the actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence comprises: 
determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud data in the image-point cloud sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that the process 600 includes determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row [See at least Bertucci, 0115]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Each waypoint that the vehicle traverses this way may be regarded as a mark point), to obtain a mark point sequence corresponding to the point cloud data (Bertucci teaches that, in the path following mode, waypoints may be tracked and their corresponding implement operations may be executed accordingly [See at least Bertucci, 0084]. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]); and 
fitting the mark points based on sorting of the mark points in the mark point sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that the process 600 includes determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row [See at least Bertucci, 0115]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Each waypoint that the vehicle traverses this way may be regarded as a mark point. The act of comparing the position of the waypoint to the current vehicle location may be regarded as sorting. The actuation of the vehicle to reach the next waypoint may be regarded as fitting of the waypoint/mark point to the vehicle), to obtain the actual traveling trajectory of the autonomous vehicle (Bertucci teaches that, in the path following mode, waypoints may be tracked and their corresponding implement operations may be executed accordingly [See at least Bertucci, 0084]. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]).

Regarding claim 5, Kroeger in view of Bertucci in further view of Kim teaches The method according to claim 4, wherein determining the mark points of the autonomous vehicle in the three-dimensional space based on the point cloud data contained in the groups of image-point cloud data in the image-point cloud sequence comprises: 
determining angle information of the point cloud data in the three-dimensional space (See at least Fig. 6 in Bertucci: Bertucci teaches that current point cloud data may be accessed 610 as an input signal, which may represent time of flight data for light projected at a given angle from the distance sensor and received as a reflection [See at least Bertucci, 0111]), and determining the mark points of the autonomous vehicle in the three-dimensional space based on the angle information (See at least Fig. 6 in Bertucci: Bertucci teaches that the process 600 includes determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row [See at least Bertucci, 0115]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Each waypoint that the vehicle traverses this way may be regarded as a mark point, and it will be appreciated that the determination of the vehicle’s proximity to each waypoint in 650-660 is based on the data gathered at 610).
	
	Regarding claim 6, Kroeger in view of Bertucci in further view of Kim teaches The method according to claim 4, wherein determining the location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory comprises: 
setting a mark point as the location point of the initial image in the each group of image-point cloud data (See at least Fig. 6 in Bertucci: Bertucci teaches that the process 600 includes determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row [See at least Bertucci, 0115]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Each current location and waypoint that the vehicle traverses this way may be regarded as a mark point).

Regarding claim 7, Kroeger in view of Bertucci in further view of Kim teaches The method according to claim 6, wherein acquiring, at the location point, target point cloud data of the corresponding initial image comprises: 
acquiring the target point cloud data at the mark point (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle for a field of view overlapping with a field of view of at least one of the cameras [See at least Kroeger, 0096]) in the three-dimensional space (Kroeger discloses that the lidar data, which does consider the three-dimensional characteristics of the environment (e.g., feature edges) can be used to constrain the camera sensors [See at least Kroeger, 0014]).

Regarding claim 9, Kroeger discloses An apparatus (See at least Fig. 5 in Kroeger: Kroeger discloses that the vehicle computing device 504 can include one or more processors 516 [See at least Kroeger, 0056]) for calibrating a camera (See at least Fig. 6 in Kroeger: Kroeger discloses an example process 600 for calibrating extrinsic characteristics of one or more cameras [See at least Kroeger, 0087]. Kroeger further discloses that the method 600 of Fig. 6 can be performed by the calibration component 528 of the vehicle computing device 504 [See at least Kroeger, 0087]), comprising: 
at least one processor (See at least Fig. 5 in Kroeger: Kroeger discloses that the vehicle computing device 504 can include one or more processors 516 [See at least Kroeger, 0056]); and 
20a memory storing instructions (See at least Fig. 5 in Kroeger: Kroeger discloses that vehicle computing device 504 includes memory 518 communicatively coupled with the one or more processors 516 [See at least Kroeger, 0056]) that, when executed by the at least one processor, cause the at least one processor to perform operations (See at least Fig. 6 in Kroeger: Kroeger discloses that the method 600 of Fig. 6 can be performed by the calibration component 528 [See at least Kroeger, 0087]), the operations comprising: 
collecting, by the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and a range sensor provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]), groups of image-point cloud data, wherein each group of image-point cloud data includes an initial image (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and point cloud data (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]) collected at a same time (Kroeger discloses that the lidar data are projected onto camera images captured at the same time [See at least Kroeger, 0097]), the initial image being collected by the camera provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and the point cloud data being collected by the range sensor provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]);
acquiring, from the camera and the range sensor, an image-point cloud sequence, the image-point cloud sequence including the groups of image-point cloud data (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]. Kroeger further discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]); and
for a location point in a vehicle location point sequence (Kroeger discloses that the images may be captured by cameras having overlapping fields of view, and the images may be acquired as the vehicle moves through the environment [See at least Kroeger, 0088]), acquiring, at the location point, target point cloud data of a corresponding initial image (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]. Kroeger further discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle for a field of view overlapping with a field of view of at least one of the cameras [See at least Kroeger, 0096]. Kroeger further discloses that corresponding image and point cloud data are captured at the same time [See at least Kroeger, 0097]); and
matching the target point cloud data of the corresponding initial image with the corresponding initial image in the image-point cloud sequence (See at least Fig. 6 in Kroeger: Kroeger discloses that at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges such that, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges [See at least Kroeger, 0097]), to determine a correction parameter of the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]).
However, Kroeger does not explicitly disclose the apparatus wherein the operations further comprise determining an actual traveling trajectory of the autonomous vehicle in a three-dimensional space based on the image-point cloud sequence; 
determining location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory, to obtain the location point sequence, which corresponds to the image-point cloud sequence.
However, Bertucci does teach a method further comprising determining an actual traveling trajectory of the autonomous vehicle in a three-dimensional space based on the image-point cloud sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that a process 600 for automated localization of a vehicle in an agricultural environment including accessing 610 current point cloud data captured using a distance sensor connected to a vehicle; detecting 620 a crop row based on the current point cloud data; accessing 630 a map data structure storing a map representing locations of physical objects in a geographic area; matching 640 the detected crop row with a crop row represented in the map; determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row; and controlling 660 one or more actuators to cause the vehicle to move from the current location of the vehicle to a target location [See at least Bertucci, 0110]. Bertucci further teaches that the map data structure accessed at 630 stores a three-dimensional model of the geographic area [See at least Bertucci, 0113]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Bertucci further teaches that the desired path may be predetermined as a sequence of waypoints to achieve a coverage objective [See at least Bertucci, 0104]. Bertucci further teaches that the system may continuously update the path on the way and rejoin to the pre-learned path when no more obstacles found in the tracks and continues from waypoint to waypoint while looping the software executed [See at least Bertucci, 0083, 0170 and 0182]. It will therefore be appreciated that the object detection and localization occur continuously throughout the path, not just once, which means that the vehicle determines its entire actual trajectory during the course of the execution of the software. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]. Bertucci further teaches that at every run, operational coverage in a field is reported as local documents which are later automatically uploaded to a central server [See at least Bertucci, 0084]. This recording of the progress of path following as the vehicle traverses the waypoints may be regarded as recording a trajectory of the vehicle); 
determining location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory, to obtain the location point sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that a process 600 for automated localization of a vehicle in an agricultural environment including accessing 610 current point cloud data captured using a distance sensor connected to a vehicle; detecting 620 a crop row based on the current point cloud data; accessing 630 a map data structure storing a map representing locations of physical objects in a geographic area; matching 640 the detected crop row with a crop row represented in the map; determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row; and controlling 660 one or more actuators to cause the vehicle to move from the current location of the vehicle to a target location [See at least Bertucci, 0110]. Bertucci further teaches that the target location may be a next waypoint in a path [See at least Bertucci, 0116]. The current locations and the waypoints may both be regarded as location points. Bertucci further teaches that, in the path following mode, waypoints may be tracked and their corresponding implement operations may be executed accordingly [See at least Bertucci, 0084]. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]. This recording of the progress of path following as the vehicle traverses the waypoints may be regarded as a location point sequence), which corresponds to the image-point cloud sequence (Bertucci teaches that a technique for classification of obstacles is based on both three-dimensional point cloud and two-dimensional color image data, where the three-dimensional data may be used to quickly detect whether there is an obstacle on the way and act safely as it takes a certain amount of time for the vehicle to fully stop based on the Euclidean cluster extraction algorithm, but it may aim for objects right in front of the vehicle instead [See at least Bertucci]. Bertucci teaches that the three-dimensional data algorithm may be essentially that of Fig. 6 [See at least Bertucci, 0107]. Bertucci further teaches that as it takes time to recognize exactly what an obstacle is, the two-dimensional color image based method may run in a parallel manner to the three-dimensional based one [See at least Bertucci, 0108]. The gathered point cloud data therefore does correspond to image data). Both Bertucci and Kroeger teach methods for detecting the surroundings of a vehicle using both image sensors and range sensors. However, only Bertucci explicitly teaches where image data may be gathered throughout execution of a trajectory in order to determine vehicle location data describing the actual trajectory of the vehicle during navigation.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle of Kroeger to also utilize the image and point cloud data gathered during its traveling to determine vehicle location data describing the actual trajectory of the vehicle during navigation, as in Bertucci. Doing so provides greater certainty as to the location of the vehicle by allowing the vehicle to convert image data and point cloud data to geographic coordinate data, which can be compared to a desired waypoint to allow the vehicle to stay on course and proceed along the desired path as much as possible (With regard to this reasoning, see at least [Bertucci, 0107-0108 and 0116]).
However, Kroeger does not explicitly disclose the apparatus wherein the range sensor that collects the point cloud data is a radar.
However, Kim does teach a method where a range sensor that collects point cloud data is a radar (See at least Fig. 1 in Kim: Kim teaches that at least one point-cloud map generated by at least one radar [See at least Kim, Col 9, lines 19-25]. Kim further teaches that the collected data is ultimately utilized for training object data and autonomous driving of a vehicle [See at least Kim, Col 15, lines 20-32]). Both Kim and Kroeger teach methods for utilizing an autonomous vehicle range sensor to generate a point cloud. However, only Kim explicitly teaches where the range sensor is a radar sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the range sensor of Kroeger in view of Bertucci to be a radar sensor rather than a lidar sensor. Anyone of ordinary skill in the art will appreciate that both sensors can be used to generate a point cloud, so in this context, one may be used as a replacement for the other for that particular purpose (With regard to this reasoning, see at least [Kim, Col 9, lines 19-25]).

Regarding claim 11, Kroeger in view of Bertucci in further view of Kim teaches The apparatus according to claim 9, wherein the operations further comprise: 
calibrating the camera provided on the autonomous vehicle according to the correction parameter of the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]. Kroeger further discloses that at operation 620, the process can include determining, based at least in part on the first correction function and the second correction function, calibration data associated with the one or more cameras [See at least Kroeger, 0100]. Kroeger further discloses that at operation 622, the process can include calibrating the one or more sensors based at least in part on the calibration data [See at least Kroeger, 0103]).

Regarding claim 12, Kroeger in view of Bertucci in further view of Kim teaches The apparatus according to claim 9, wherein determining the actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence comprises: 
determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud data in the image-point cloud sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that the process 600 includes determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row [See at least Bertucci, 0115]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Each waypoint that the vehicle traverses this way may be regarded as a mark point), to obtain a mark point sequence corresponding to the point cloud data (Bertucci teaches that, in the path following mode, waypoints may be tracked and their corresponding implement operations may be executed accordingly [See at least Bertucci, 0084]. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]); and 
fitting the mark points based on sorting of the mark points in the mark point sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that the process 600 includes determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row [See at least Bertucci, 0115]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Each waypoint that the vehicle traverses this way may be regarded as a mark point. The act of comparing the position of the waypoint to the current vehicle location may be regarded as sorting. The actuation of the vehicle to reach the next waypoint may be regarded as fitting of the waypoint/mark point to the vehicle), to obtain the actual traveling trajectory of the autonomous vehicle (Bertucci teaches that, in the path following mode, waypoints may be tracked and their corresponding implement operations may be executed accordingly [See at least Bertucci, 0084]. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]).  

Regarding claim 13, Kroeger in view of Bertucci in further view of Kim teaches The apparatus according to claim 12, wherein determining the mark points of the autonomous vehicle in the three-dimensional space based on the point cloud data contained in the groups of image-point cloud data in the image-point cloud sequence comprises: 
determining angle information of the point cloud data in the three-dimensional space (See at least Fig. 6 in Bertucci: Bertucci teaches that current point cloud data may be accessed 610 as an input signal, which may represent time of flight data for light projected at a given angle from the distance sensor and received as a reflection [See at least Bertucci, 0111]), and determining the mark points of the autonomous vehicle in the three-dimensional space based on the angle information (See at least Fig. 6 in Bertucci: Bertucci teaches that the process 600 includes determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row [See at least Bertucci, 0115]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Each waypoint that the vehicle traverses this way may be regarded as a mark point, and it will be appreciated that the determination of the vehicle’s proximity to each waypoint in 650-660 is based on the data gathered at 610).  

Regarding claim 14, Kroeger in view of Bertucci in further view of Kim teaches The apparatus according to claim 12, wherein determining the location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory comprises: 
setting a mark point as the location point of the initial image in the each group of image-point cloud data (See at least Fig. 6 in Bertucci: Bertucci teaches that the process 600 includes determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row [See at least Bertucci, 0115]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Each current location and waypoint that the vehicle traverses this way may be regarded as a mark point).

Regarding claim 15, Kroeger in view of Bertucci in further view of Kim teaches The apparatus according to claim 14, wherein acquiring, at the location point, target point cloud data of the corresponding initial image comprises: 
acquiring the target point cloud data at the mark point (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle for a field of view overlapping with a field of view of at least one of the cameras [See at least Kroeger, 0096]) in the three-dimensional space (Kroeger discloses that the lidar data, which does consider the three-dimensional characteristics of the environment (e.g., feature edges) can be used to constrain the camera sensors [See at least Kroeger, 0014]).


Regarding claim 1017, Kroeger discloses A non-transitory computer readable medium (See at least Fig. 5 in Kroeger: Kroeger discloses that the memory 518 is an example of non-transitory computer-readable media [See at least Kroeger, 0082]), storing a computer program thereon (See at least Fig. 5 in Kroeger: Kroger discloses that the memory 518 can store an operating system and one or more software applications, instructions, programs, and/or data to implement the methods [See at least Kroeger, 0082]), wherein the computer program, when executed by a processor, causes the processor to perform operations (See at least Fig. 6 in Kroeger: Kroeger discloses that the method 600 of Fig. 6 can be performed by the calibration component 528, which is stored in memory 518 [See at least Kroeger, 0087]), the operations comprising: 
collecting, by a camera (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and a range sensor provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]), groups of image-point cloud data, wherein each group of image-point cloud data includes an initial image (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and point cloud data (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]) collected at a same time (Kroeger discloses that the lidar data are projected onto camera images captured at the same time [See at least Kroeger, 0097]), the initial image being collected by the camera provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]) and the point cloud data being collected by the range sensor provided on the autonomous vehicle (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]);
acquiring, from the camera and the range sensor, an image-point cloud sequence, the image-point cloud sequence including the groups of image-point cloud data (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]. Kroeger further discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle [See at least Kroeger, 0096]); and
for a location point in a vehicle location point sequence (Kroeger discloses that the images may be captured by cameras having overlapping fields of view, and the images may be acquired as the vehicle moves through the environment [See at least Kroeger, 0088]), acquiring, at the location point, target point cloud data of a corresponding initial image (See at least Fig. 6 in Kroeger: Kroeger discloses that, at step 602, the process can include receiving image data comprising images captured by cameras mounted on an autonomous vehicle [See at least Kroeger, 0088]. Kroeger further discloses that the operation 614 receives point cloud data captured by one or more lidar sensors mounted on the autonomous vehicle for a field of view overlapping with a field of view of at least one of the cameras [See at least Kroeger, 0096]. Kroeger further discloses that corresponding image and point cloud data are captured at the same time [See at least Kroeger, 0097]); and
matching the target point cloud data of the corresponding initial image with the corresponding initial image in the image-point cloud sequence (See at least Fig. 6 in Kroeger: Kroeger discloses that at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges such that, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges [See at least Kroeger, 0097]), to determine a correction parameter of the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]).
However, Kroeger does not explicitly disclose the non-transitory computer readable medium wherein the operations further comprise determining an actual traveling trajectory of the autonomous vehicle in a three-dimensional space based on the image-point cloud sequence; 
determining location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory, to obtain the location point sequence, which corresponds to the image-point cloud sequence.
However, Bertucci does teach a method further comprising determining an actual traveling trajectory of the autonomous vehicle in a three-dimensional space based on the image-point cloud sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that a process 600 for automated localization of a vehicle in an agricultural environment including accessing 610 current point cloud data captured using a distance sensor connected to a vehicle; detecting 620 a crop row based on the current point cloud data; accessing 630 a map data structure storing a map representing locations of physical objects in a geographic area; matching 640 the detected crop row with a crop row represented in the map; determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row; and controlling 660 one or more actuators to cause the vehicle to move from the current location of the vehicle to a target location [See at least Bertucci, 0110]. Bertucci further teaches that the map data structure accessed at 630 stores a three-dimensional model of the geographic area [See at least Bertucci, 0113]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Bertucci further teaches that the desired path may be predetermined as a sequence of waypoints to achieve a coverage objective [See at least Bertucci, 0104]. Bertucci further teaches that the system may continuously update the path on the way and rejoin to the pre-learned path when no more obstacles found in the tracks and continues from waypoint to waypoint while looping the software executed [See at least Bertucci, 0083, 0170 and 0182]. It will therefore be appreciated that the object detection and localization occur continuously throughout the path, not just once, which means that the vehicle determines its entire actual trajectory during the course of the execution of the software. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]. Bertucci further teaches that at every run, operational coverage in a field is reported as local documents which are later automatically uploaded to a central server [See at least Bertucci, 0084]. This recording of the progress of path following as the vehicle traverses the waypoints may be regarded as recording a trajectory of the vehicle); 
determining location points corresponding to the initial images in the groups of image-point cloud data in the image-point cloud sequence on the actual traveling trajectory, to obtain the location point sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that a process 600 for automated localization of a vehicle in an agricultural environment including accessing 610 current point cloud data captured using a distance sensor connected to a vehicle; detecting 620 a crop row based on the current point cloud data; accessing 630 a map data structure storing a map representing locations of physical objects in a geographic area; matching 640 the detected crop row with a crop row represented in the map; determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row; and controlling 660 one or more actuators to cause the vehicle to move from the current location of the vehicle to a target location [See at least Bertucci, 0110]. Bertucci further teaches that the target location may be a next waypoint in a path [See at least Bertucci, 0116]. The current locations and the waypoints may both be regarded as location points. Bertucci further teaches that, in the path following mode, waypoints may be tracked and their corresponding implement operations may be executed accordingly [See at least Bertucci, 0084]. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]. This recording of the progress of path following as the vehicle traverses the waypoints may be regarded as a location point sequence), which corresponds to the image-point cloud sequence (Bertucci teaches that a technique for classification of obstacles is based on both three-dimensional point cloud and two-dimensional color image data, where the three-dimensional data may be used to quickly detect whether there is an obstacle on the way and act safely as it takes a certain amount of time for the vehicle to fully stop based on the Euclidean cluster extraction algorithm, but it may aim for objects right in front of the vehicle instead [See at least Bertucci]. Bertucci teaches that the three-dimensional data algorithm may be essentially that of Fig. 6 [See at least Bertucci, 0107]. Bertucci further teaches that as it takes time to recognize exactly what an obstacle is, the two-dimensional color image based method may run in a parallel manner to the three-dimensional based one [See at least Bertucci, 0108]. The gathered point cloud data therefore does correspond to image data). Both Bertucci and Kroeger teach methods for detecting the surroundings of a vehicle using both image sensors and range sensors. However, only Bertucci explicitly teaches where image data may be gathered throughout execution of a trajectory in order to determine vehicle location data describing the actual trajectory of the vehicle during navigation.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle of Kroeger to also utilize the image and point cloud data gathered during its traveling to determine vehicle location data describing the actual trajectory of the vehicle during navigation, as in Bertucci. Doing so provides greater certainty as to the location of the vehicle by allowing the vehicle to convert image data and point cloud data to geographic coordinate data, which can be compared to a desired waypoint to allow the vehicle to stay on course and proceed along the desired path as much as possible (With regard to this reasoning, see at least [Bertucci, 0107-0108 and 0116]).
However, Kroeger does not explicitly disclose the non-transitory computer readable medium where the range sensor that collects the point cloud data is a radar.
However, Kim does teach a method where a range sensor that collects point cloud data is a radar (See at least Fig. 1 in Kim: Kim teaches that at least one point-cloud map generated by at least one radar [See at least Kim, Col 9, lines 19-25]. Kim further teaches that the collected data is ultimately utilized for training object data and autonomous driving of a vehicle [See at least Kim, Col 15, lines 20-32]). Both Kim and Kroeger teach methods for utilizing an autonomous vehicle range sensor to generate a point cloud. However, only Kim explicitly teaches where the range sensor is a radar sensor.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the range sensor of Kroeger in view of Bertucci to be a radar sensor rather than a lidar sensor. Anyone of ordinary skill in the art will appreciate that both sensors can be used to generate a point cloud, so in this context, one may be used as a replacement for the other for that particular purpose (With regard to this reasoning, see at least [Kim, Col 9, lines 19-25]).

Regarding claim 19, Kroeger in view of Bertucci in further view of Kim teaches The non-transitory computer readable medium according to claim 17, wherein the operations further comprise: 
calibrating the camera provided on the autonomous vehicle according to the correction parameter of the camera (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]. Kroeger further discloses that at operation 620, the process can include determining, based at least in part on the first correction function and the second correction function, calibration data associated with the one or more cameras [See at least Kroeger, 0100]. Kroeger further discloses that at operation 622, the process can include calibrating the one or more sensors based at least in part on the calibration data [See at least Kroeger, 0103]).

Regarding claim 20, Kroeger in view of Bertucci in further view of Kim teaches The non-transitory computer readable medium according to claim 17, wherein determining the actual traveling trajectory of the autonomous vehicle based on the image-point cloud sequence comprises: 
determining mark points of the autonomous vehicle in a three-dimensional space based on the point cloud data contained in the groups of image-point cloud data in the image-point cloud sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that the process 600 includes determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row [See at least Bertucci, 0115]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Each waypoint that the vehicle traverses this way may be regarded as a mark point), to obtain a mark point sequence corresponding to the point cloud data (Bertucci teaches that, in the path following mode, waypoints may be tracked and their corresponding implement operations may be executed accordingly [See at least Bertucci, 0084]. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]); and 
fitting the mark points based on sorting of the mark points in the mark point sequence (See at least Fig. 6 in Bertucci: Bertucci teaches that the process 600 includes determining 650 an estimate of a current location of the vehicle based on a current position in relation to the detected crop row [See at least Bertucci, 0115]. Bertucci further teaches that the process 600 includes controlling 660 one or more actuators (e.g., the actuators 150) to cause the vehicle to move from the current location of the vehicle to a target location (e.g., a next waypoint in a path) [See at least Bertucci, 0116]. Each waypoint that the vehicle traverses this way may be regarded as a mark point. The act of comparing the position of the waypoint to the current vehicle location may be regarded as sorting. The actuation of the vehicle to reach the next waypoint may be regarded as fitting of the waypoint/mark point to the vehicle), to obtain the actual traveling trajectory of the autonomous vehicle (Bertucci teaches that, in the path following mode, waypoints may be tracked and their corresponding implement operations may be executed accordingly [See at least Bertucci, 0084]. Bertucci further teaches that progress of path following and implement operation may be recorded in the current run and may be recalled in future runs [See at least Bertucci, 0084]).

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Bertucci et al. (US 20200029490 A1) in further view of Kim (US 10408939 B1) in further view of Ueda et al. (US 20190361436 A1), hereinafter referred to as Ueda.
Regarding claim 152, Kroeger in view of Bertucci in further view of Kim teaches The method according to claim 1, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling (See at least Fig. 6 in Kroeger: Kroeger discloses that the images acquired at operation 602 may be acquired as the vehicle moves through the environment [See at least Kroeger, 0088]. Kroeger further discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will therefore be appreciated that the point cloud data is gathered at the same time as the image data), the camera provided on the autonomous vehicle collecting images at intervals of set time (See at least Fig. 6 in Kroeger: Kroeger discloses that the data collected at operation 602 may comprise a video feed comprising a succession of frames, each comprising an image captured at a discrete time [See at least Kroeger, 0088]), and the radar provided on the 20autonomous vehicle collecting the point cloud data at the intervals of set time (Kroeger discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will be appreciated that the fact that lidar returns are projected onto multiple images means that lidar data is collected for a plurality of times).
However, Kroeger does not explicitly disclose the method wherein the autonomous vehicle is configured to travel along a straight line at a constant velocity.
	However, Ueda does teach a method for operating an autonomous vehicle which gathers image data where the autonomous vehicle travels along a straight line at a constant velocity (Ueda teaches a case where autonomous vehicle 1 travels straight at a constant speed while gathering images [See at least Ueda, 0213]). Both Kroeger and Ueda teach methods for gathering images by a traveling autonomous vehicle. However, only Kroeger explicitly teaches where the vehicle may be traveling straight at a constant speed while gathering the images.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traveling speed and direction of the autonomous vehicle of Kroeger so that it also travels straight, while gathering images, for at least part of its autonomous driving operations, as in Ueda. Anyone of ordinary skill in the art will appreciate that this is a common state of driving for an autonomous vehicle, so it is useful for the user to be able to gather image data from the autonomous vehicle during this traveling state.

Regarding claim 10, Kroeger in view of Bertucci in further view of Kim teaches The apparatus according to claim 9, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling (See at least Fig. 6 in Kroeger: Kroeger discloses that the images acquired at operation 602 may be acquired as the vehicle moves through the environment [See at least Kroeger, 0088]. Kroeger further discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will therefore be appreciated that the point cloud data is gathered at the same time as the image data), the 10camera provided on the autonomous vehicle collecting images at intervals of set time (See at least Fig. 6 in Kroeger: Kroeger discloses that the data collected at operation 602 may comprise a video feed comprising a succession of frames, each comprising an image captured at a discrete time [See at least Kroeger, 0088]), and the radar provided on the autonomous vehicle collecting the point cloud data at the intervals of set time (Kroeger discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will be appreciated that the fact that lidar returns are projected onto multiple images means that lidar data is collected for a plurality of times).
However, Kroeger does not explicitly disclose the apparatus wherein the autonomous vehicle is configured to travel along a straight line at a constant velocity.
However, Ueda does teach a method for operating an autonomous vehicle which gathers image data where the autonomous vehicle travels along a straight line at a constant velocity (Ueda teaches a case where autonomous vehicle 1 travels straight at a constant speed while gathering images [See at least Ueda, 0213]). Both Kroeger and Ueda teach methods for gathering images by a traveling autonomous vehicle. However, only Kroeger explicitly teaches where the vehicle may be traveling straight at a constant speed while gathering the images.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traveling speed and direction of the autonomous vehicle of Kroeger so that it also travels straight, while gathering images, for at least part of its autonomous driving operations, as in Ueda. Anyone of ordinary skill in the art will appreciate that this is a common state of driving for an autonomous vehicle, so it is useful for the user to be able to gather image data from the autonomous vehicle during this traveling state.

Regarding claim 18, Kroeger in view of Bertucci in further view of Kim teaches The non-transitory computer readable medium according to claim 17, wherein the image-point cloud sequence is collected through: the autonomous vehicle traveling (See at least Fig. 6 in Kroeger: Kroeger discloses that the images acquired at operation 602 may be acquired as the vehicle moves through the environment [See at least Kroeger, 0088]. Kroeger further discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will therefore be appreciated that the point cloud data is gathered at the same time as the image data), the camera provided on the 30autonomous vehicle collecting images at intervals of set time (See at least Fig. 6 in Kroeger: Kroeger discloses that the data collected at operation 602 may comprise a video feed comprising a succession of frames, each comprising an image captured at a discrete time [See at least Kroeger, 0088]), 31and the radar provided on the autonomous vehicle collecting the point cloud data at the intervals of set time (Kroeger discloses that lidar returns corresponding to a time are projected onto camera images captured at that time [See at least Kroeger, 0097]. It will be appreciated that the fact that lidar returns are projected onto multiple images means that lidar data is collected for a plurality of times).
However, Kroeger does not explicitly disclose the non-transitory computer-readable medium wherein the vehicle is configured to travel along a straight line at a constant velocity.
However, Ueda does teach a method for operating an autonomous vehicle which gathers image data where the autonomous vehicle travels along a straight line at a constant velocity (Ueda teaches a case where autonomous vehicle 1 travels straight at a constant speed while gathering images [See at least Ueda, 0213]). Both Kroeger and Ueda teach methods for gathering images by a traveling autonomous vehicle. However, only Kroeger explicitly teaches where the vehicle may be traveling straight at a constant speed while gathering the images.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the traveling speed and direction of the autonomous vehicle of Kroeger so that it also travels straight, while gathering images, for at least part of its autonomous driving operations, as in Ueda. Anyone of ordinary skill in the art will appreciate that this is a common state of driving for an autonomous vehicle, so it is useful for the user to be able to gather image data from the autonomous vehicle during this traveling state.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Bertucci et al. (US 20200029490 A1) in further view of Kim et al. (US 10408939 B1) in further view of Briggs et al. (US 20200174107 A1), hereinafter referred to as Briggs.
Regarding claim 8, Kroeger in view of Bertucci in further view of Kim teaches The method according to claim 1, wherein matching the target point cloud data with the corresponding initial images in the image-point cloud sequence to determine a correction parameter of the camera comprises: 
acquiring a feature point set from the initial images (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 612 may determine object edges for images in the image data [See at least Kroeger, 0095]); 
determining, in the target point cloud data, at least one piece of point cloud feature data corresponding to the feature point set (See at least Fig. 6 in Kroeger: Kroeger discloses that, at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges wherein, and when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges and the distance between the points in the point cloud and the object edges may be associated with an error in the calibration of the lidar sensor relative to the cameras [See at least Kroeger, 0097]); and 
15determining the correction parameter of the camera, based on a locational relationship between the at least one piece of point cloud feature data (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]).
However, Kroeger does not explicitly teach the method where the correction parameter of the camera may further be determined based on an angular relationship between the at least one piece of point cloud feature data.
However, Briggs does teach a method for calibrating cameras of a vehicle to a range sensor of the vehicle where the correction parameter of the camera may further be determined based on an angular relationship between the at least one piece of point cloud feature data (See at least Fig. 6B in Briggs: Briggs teaches that the method is used to calibrate all the cameras of a vehicle with one LiDAR of a vehicle first (e.g., calibrating a first camera to a first LiDAR, then a second camera to the first LiDAR, then a third camera to the first LiDAR, etc.) [See at least Briggs, 0043]. Briggs further teaches that, at step 646, the camera and LiDAR position calibration system 100 may minimize point-to-plane error between each camera 3D point cloud and the first LiDAR 3D point cloud relative to the calibration surfaces [See at least Briggs, 0044]. Briggs teaches that this minimization may be carried out as discussed in Figs. 7 and 8 [See at least Briggs, 0044]. Also see at least Figs. 7 and 8 in Briggs: Briggs teaches that rotation of sensors sensor is used to change the alignment to overlap the plane of the camera 3D point cloud with the plane of the LiDAR 3D point cloud with a zero or substantially zero angle between the two planes [See at least Briggs, 0038 and 0042]). Both Briggs and Kroeger teach methods for calibrating cameras of vehicles with respect to range sensors. However, only Briggs explicitly teaches where the particular parameters of the camera adjusted with respect to the lidar sensor pertain to an angle between the planes of the two sensors.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the camera calibration method of Kroeger to also utilize the angle between the plane of the point cloud data and the camera data in order to calibrate the camera, as in Briggs. Doing so improves accuracy by optimizing an important feature of both sensors, as will be appreciated by anyone of ordinary skill in the art.

Regarding claim 16, Kroeger in view of Bertucci in further view of Kim teaches The apparatus according to claim 9, wherein matching the 30target point cloud data with the corresponding initial images 30in the image-point cloud sequence to determine a correction parameter of the camera comprises: 
acquiring a feature point set from the initial images (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 612 may determine object edges for images in the image data [See at least Kroeger, 0095]); 
determining, in the target point cloud data, at least one 5piece of point cloud feature data corresponding to the feature point set (See at least Fig. 6 in Kroeger: Kroeger discloses that, at operation 616, the process 600 may determine a distance between points in the lidar point cloud data and object edges wherein, when lidar returns corresponding to a time are projected onto camera images captured at that time, lidar points with strong depth discontinuity in the point cloud neighborhood should reliably fall onto image edges and the distance between the points in the point cloud and the object edges may be associated with an error in the calibration of the lidar sensor relative to the cameras [See at least Kroeger, 0097]); and 
determining the correction parameter of the camera based on a locational relationship between the at least one piece of point cloud feature data (See at least Fig. 6 in Kroeger: Kroeger discloses that the operation 618 uses the error exemplified by the distance between points in the point cloud and the image edges to determine a correction function (e.g., as a calibration matrix) to constrain the cameras capturing the image data relative to the vehicle, assuming that the lidar data is well-calibrated, e.g., that the lidar sensor is correctly calibrated relative to the vehicle [See at least Kroeger, 0099]).  
However, Kroeger does not explicitly teach the apparatus where the correction parameter of the camera may further be determined based on an angular relationship between the at least one piece of point cloud feature data.
However, Briggs does teach a method for calibrating cameras of a vehicle to a range sensor of the vehicle where the correction parameter of the camera may further be determined based on an angular relationship between the at least one piece of point cloud feature data (See at least Fig. 6B in Briggs: Briggs teaches that the method is used to calibrate all the cameras of a vehicle with one LiDAR of a vehicle first (e.g., calibrating a first camera to a first LiDAR, then a second camera to the first LiDAR, then a third camera to the first LiDAR, etc.) [See at least Briggs, 0043]. Briggs further teaches that, at step 646, the camera and LiDAR position calibration system 100 may minimize point-to-plane error between each camera 3D point cloud and the first LiDAR 3D point cloud relative to the calibration surfaces [See at least Briggs, 0044]. Briggs teaches that this minimization may be carried out as discussed in Figs. 7 and 8 [See at least Briggs, 0044]. Also see at least Figs. 7 and 8 in Briggs: Briggs teaches that rotation of sensors sensor is used to change the alignment to overlap the plane of the camera 3D point cloud with the plane of the LiDAR 3D point cloud with a zero or substantially zero angle between the two planes [See at least Briggs, 0038 and 0042]). Both Briggs and Kroeger teach methods for calibrating cameras of vehicles with respect to range sensors. However, only Briggs explicitly teaches where the particular parameters of the camera adjusted with respect to the lidar sensor pertain to an angle between the planes of the two sensors.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the camera calibration method of Kroeger to also utilize the angle between the plane of the point cloud data and the camera data in order to calibrate the camera, as in Briggs. Doing so improves accuracy by optimizing an important feature of both sensors, as will be appreciated by anyone of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668            
                                                                                                                                                                                            /YAZAN A SOOFI/Primary Examiner, Art Unit 3668